                     Case
                      Case3:20-cv-04636-WHA
                           3:20-cv-04636-JSC Document 45
                                                      7 Filed
                                                         Filed07/13/20
                                                               09/03/20 Page
                                                                         Page21ofof28

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                      for the
                                                       Northern District
                                                    __________  District of
                                                                         of California
                                                                            __________

  AMERICAN RIVERS; AMERICAN WHITEWATER;                                        )
   IDAHO RIVERS UNITED; CALIFORNIA TROUT                                       )
                                                                               )
                                                                               )
                            Plaintiff(s)                                       )
                                                                               )
                                v.                                                                Civil Action No. 3:20-cv-04636
                                                                               )
  ANDREW R. WHEELER, in his official capacity as                               )
  Administrator of the U.S. Environmental Protection                           )
   Agency; U.S. ENVIRONMENTAL PROTECTION                                       )
                       AGENCY                                                  )
                           Defendant(s)                                        )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Andrew R. Wheeler, Administrator
                                           U.S. Environmental Protection Agency
                                           1200 Pennsylvania Ave NW
                                           Washington, DC 20004




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Andrew Hawley
                                           Western Environmental Law Center
                                           1402 3rd Avenue, Ste. 1022
                                           Seattle, WA 98101




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                                   S DISTR
                                                                                ATE
                                                                              ST
                                                                                          IC
                                                                                            T                     CLERK OF COURT
                                                                          D
                                                                                                                  Susan Y. Soong
                                                                                                   CO
                                                                     E
                                                                   IT




                                                                                                     UR
                                                                 UN




                                                                                                       T
                                                                 N O RT




              July 13, 2020
                                                                                                           NI A




                                                                                                                                          Felicia Brown
Date:
                                                                                                       OR
                                                                   HE




                                                                                                   IF




                                                                          N                            L
                                                                          R




                                                                              DI                   A
                                                                                   S T RI T O   FC
                                                                                         C                               Signature of Clerk or Deputy Clerk
Case 3:20-cv-04636-WHA Document 45 Filed 09/03/20 Page 2 of 8
Case 3:20-cv-04636-WHA Document 45 Filed 09/03/20 Page 3 of 8
                Case 3:20-cv-04636-WHA Document 45 Filed 09/03/20 Page 4 of 8


July 23, 2020

Dear Dina Gonzales:

The following is in response to your request for proof of delivery on your item with the tracking number:
7018 1830 0002 1072 9652.

Item Details

Status:                                                 Delivered, Left with Individual
Status Date / Time:                                     July 22, 2020, 7:42 am
Location:                                               WASHINGTON, DC 20460
Postal Product:                                         First-Class Mail®
Extra Services:                                         Certified Mail™
                                                        Return Receipt Electronic
Shipment Details

Weight:                                                 6.0oz
Recipient Signature


                  Signature of Recipient:


                    Address of Recipient:

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.


Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,
United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004
Case 3:20-cv-04636-WHA Document 45 Filed 09/03/20 Page 5 of 8
                Case 3:20-cv-04636-WHA Document 45 Filed 09/03/20 Page 6 of 8


July 21, 2020

Dear Dina Gonzales:

The following is in response to your request for proof of delivery on your item with the tracking number:
7018 1830 0002 1072 9706.

Item Details

Status:                                                 Delivered, Left with Individual
Status Date / Time:                                     July 20, 2020, 1:12 pm
Location:                                               SAN FRANCISCO, CA 94102
Postal Product:                                         First-Class Mail®
Extra Services:                                         Certified Mail™
                                                        Return Receipt Electronic
Shipment Details

Weight:                                                 6.0oz
Recipient Signature


                  Signature of Recipient:


                    Address of Recipient:

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.


Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,
United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004
Case 3:20-cv-04636-WHA Document 45 Filed 09/03/20 Page 7 of 8
                Case 3:20-cv-04636-WHA Document 45 Filed 09/03/20 Page 8 of 8


July 23, 2020

Dear Dina Gonzales:

The following is in response to your request for proof of delivery on your item with the tracking number:
7018 1830 0002 1072 9690.

Item Details

Status:                                                 Delivered
Status Date / Time:                                     July 23, 2020, 4:47 am
Location:                                               WASHINGTON, DC 20530
Postal Product:                                         First-Class Mail®
Extra Services:                                         Certified Mail™
                                                        Return Receipt Electronic
Shipment Details

Weight:                                                 6.0oz
Recipient Signature


                  Signature of Recipient:


                    Address of Recipient:

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.


Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,
United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004
